Citation Nr: 0819989	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  05-27 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for migraines, claimed as 
headaches.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
December 1990 to June 1991.  She also had active duty for 
training (ACDUTRA) from July to December 1978.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied service connection for a skin 
disorder with numbness of the left arm, and headaches.  In 
April 2006, the veteran testified at a hearing before a 
Decision Review Officer at the RO.  A transcript of the 
hearing is of record.  

Prior to certifying this case to the Board, in November 2006, 
the RO granted the veteran's claim for service connection for 
chronic dermatitis and she indicated that the decision 
satisfied her appeal (see her December 2006 Appeal Response).  
That claim is no longer before the Board.  In June 2007, the 
Board remanded the remaining claim for service connection for 
headaches for additional development.  



FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.
	
2.  The veteran's headaches have been attributed to a 
diagnosed illness, namely migraines.

3.  The veteran's migraines are not related to a disease or 
injury in military service.



CONCLUSION OF LAW

Migraines were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Section 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23353 (Apr. 30, 2008) (effective for 
claims pending on or after May 30, 2008).

The veteran was sent VCAA notice letters in June and October 
2004.  The letters provided her with notice of the evidence 
necessary to substantiate her claim, the evidence VA would 
assist her in obtaining, and the evidence it was expected 
that she would provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The letters also specifically requested that she 
submit any evidence in her possession pertaining to her 
claim.  Thus, the content of the letter provided satisfactory 
VCAA notice in accordance with 
§ 5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA applies "generally to all five elements 
of a claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).  
A March 2007 letter provided notice on the rating and 
effective date elements.

Content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 120.  Here, VCAA notice was 
provided in June and October 2004, prior to the RO's decision 
in January 2005.  There was a timing deficiency with regard 
to the March 2007 notice.  Inasmuch as the claim is being 
denied, and no effective dates or ratings are being set, the 
timing deficiency is not prejudicial.

In developing her claim, VA obtained the veteran's service 
treatment records (STRs), and VA treatment records.  In 
addition, VA examinations were provided in November 2004 and 
August 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  There is no reported evidence that has not 
been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Governing Statutes and Regulations

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The provisions of 38 U.S.C.A. § 1117 provide for service 
connection in cases where a veteran suffers from chronic 
disability resulting from an undiagnosed illness which became 
manifest during service on active duty in the Armed Forces in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or that became manifest to a degree of 10 percent 
or more between the end of such service and December 31, 
2011.

Thirty-eight C.F.R. § 3.317(a) further provides that VA shall 
pay compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to:  
fatigue, signs or symptoms involving the skin, headaches, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).


Legal Analysis

The veteran's STRs are unremarkable for any complaint or 
treatment for headaches or migraines.  The Reports of Medical 
History dated in March 1982, August 1986, and April 1991, 
indicate that she denied having frequent or severe headaches.

During a September 2004 VA Gulf War Registry examination, the 
veteran complained of a 3-4 month history of pressure-type 
headaches.  The headaches were thought to be either related 
to sinus congestion or vascular in nature.  

The report of a November 2004 VA examination indicates the 
veteran complained of headaches with photophobia.  The 
diagnostic impressions included headaches, which the examiner 
diagnosed as migraines.

In the veteran's January 2005 notice of disagreement (NOD), 
she said that her headaches began during the Persian Gulf 
War.

VA treatment records dated from October 2004 to March 2006 do 
not show any complaint or treatment for headaches.

At the April 2006 hearing, the veteran said she had bad 
headaches while she was overseas but did not seek treatment 
because she was in a combat area.  She said she treated the 
headaches with over-the-counter medication and was able to 
perform her duties. 

An April 2007 VA treatment record indicates the veteran said 
she was having more headaches than normal.  A June 2007 
magnetic resonance imaging (MRI) revealed fullness of the 
pituitary but was otherwise normal.

The report of the August 2007 VA examination indicates the 
veteran had a diagnosis of migraine headaches.  The doctor 
opined that the headaches were not related to service.

The veteran's migraines are not a qualifying chronic 
disability subject to the presumptive service connection 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The 
medical evidence shows that her headache symptoms have been 
attributed to an identifiable diagnosis, migraines.  

This notwithstanding, consideration must be given as to 
whether service connection is warranted on a direct basis.  

The evidence in favor of a nexus between the migraine 
headaches and service consists of the veteran's relatively 
recent suggestions of a continuity of symptomatology since 
service.  These assertions were first made in a claim for 
benefits more than 13 years after service.  

The contemporaneous medical record contains no findings 
indicative of migraine headaches until almost 13 years after 
service.  Furthermore, her statements have been inconsistent 
in this regard.  At the September 2004 VA Gulf War Registry 
examination, she said that the headaches had begun 3-4 months 
prior to that examination.  She also denied having headaches 
during service.  

The negative contemporaneous record is more probative than 
the veteran's contentions made many years after the events in 
question and in the course of her claim for compensation.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
that the absence of contemporaneous evidence of treatment for 
a claimed disability for many years after service could serve 
as determinative evidence against the claim).  In addition, 
the August 2007 VA examiner opined that her migraines were 
not related to her military service.

For these reasons, the claim for service connection for 
migraine headaches must be denied because the preponderance 
of the evidence is against the claim-meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 4.7, 4.21.



ORDER

Entitlement to service connection for migraine headaches is 
denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


